OPINION — AG — **** CHANGES IN AMOUNT OF RETIRED FIREMAN'S PENSION **** "MAXIMUM BASE SALARY" AS USED IN 11 O.S. 1971 389 [11-389] CONSTITUTES THE TOP PAY STEP IN THE CURRENT PAY PROGRAM OR STEP "F".  ANY INCREASE OR DECREASE IN THE TOP PAY STEP OR IN THE EVENT A HIGHER STEP IS ESTABLISHED SUCH AS STEP "G" WOULD RESULT IN AN INCREASE OR DECREASE OF A RETIRED FIREMAN'S PENSION PURSUANT TO THE REQUIREMENTS OF 11 O.S. 1971 389 [11-389] CITE: 11 O.S. 1971 389 [11-389], OPINION NO. 71-141, 11 O.S. 1970 Supp., 541 [11-541] (LARRY L. FRENCH)